DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1 recites “…to from” in S2 and S4. “…to from” is interpreted as “…to form”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 1 recites “…each section of the electrode foil corresponds to a jelly roll”. For the purpose of compact prosecution, in light of the disclosure, and using the broadest reasonable interpretation a jelly roll is interpreted as a wind/layer/roll of the spiral-wound battery. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2018/0013151) in view of Dawson et al. (US 2016/0336547) and Urairi et al. (US 5,558,682).
Regarding claim 1, Yoneda teaches a method of manufacturing a spiral-wound battery (P215) comprising: 
performing a surface plasma treatment on a current collector (P156); 
coating an electrode slurry on the surface of the current collector to form an electrode foil (P156), 
sequentially winding an isolating film, or separator and the electrode foil to form the spiral-wound battery (P206. 215. 220). 
Yoneda is silent in teaching arranging and electrically connecting a plurality of metal conductive handles to the electrode foil, wherein the foil is divided into a plurality of sections, and each section corresponds to a jelly roll; however, Dawson, in a similar field of endeavor related to spiral-wound batteries (P30.33), teaches arranging and electrically connecting a plurality of metal conductive handles, or electrode tabs to an electrode foil, wherein the foil is divided into a plurality of sections (P36-39. 41. 46; Fig. 6), and each section corresponds to a jelly roll to decrease impedance on the battery (P32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to arrange and electrically connect a plurality of metal conductive handles, or electrode tabs to the electrode foil of Yoneda, wherein the foil is divided into a plurality of sections and each section corresponds to a jelly roll to decrease impedance on the battery, as taught by Dawson. 

Urairi teaches surface plasma treating an isolating film prior to winding it to improve hydrophilicity, elongation, breaking strength and short circuiting (Col. 3[15-35]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the surface plasma treatment of Urairi on the isolating film of modified Yoneda to improve hydrophilicity and prevent short circuiting. 
Regarding claim 3, modified Yoneda in view of Dawson teaches the step of ranging and electrically connecting the metal conductive handles, or electrode tabs, to the electrode foil is to arrange the plurality of metal conductive handles, or tabs, on the plurality of sections of the electrode foil in a default sequence, or at specific widths and in a specific pattern relative to the rotation (P41. 50), and to dispose at least two of the metal conductive handles on each section of the electrode foil (P36). 
Regarding claim 4, modified Yoneda in view of Urairi teaches the step of performing the surface plasma treatment on the isolating film is by using an atmosphere plasma process (Col. 3 [31-44]). 
Regarding claim 5, modified Yoneda teaches the electrode foil is a positive electrode foil or negative electrode foil (P155-156). 
Regarding claim 6, modified Yoneda teaches after the step of coating the electrode slurry on the surface of the current collector (P156), the method further comprises a step of baking and compacting the electrode slurry to form the electrode foil (P159-165).
claim 7, modified Yoneda in view of Urairi teaches the step of performing the surface plasma treatment on the isolatin film is by using an atmosphere plasma process (Col. 3 [31-44]). 
While modified Yoneda in view of Urairi is silent in teaching the atmospheric plasma process imparts surface roughness, the process steps are the same and applied to the same material therefore necessarily achieve the same result including modified surface roughness and hydrophilicity. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 8, modified Yoneda teaches the spiral-wound battery can be a lithium ion battery (P169). 
Regarding claim 9, modified Yoneda teaches the current collector is a copper foil (P156). 
Regarding claim 10, modified Yoneda teaches the isolating film, or separator is a polymer film (P181). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Dawson and Urairi as applied to claim 1 above, and further in view of Dadheech et al. (US 2019/0237758).
Regarding claim 2, modified Yoneda is silent in teaching the step of performing the surface plasma treatment on the current collector is to clean the surface of the current collector by using an atmosphere plasma process; however, Dadheech, in a similar field of endeavor related to surface plasma treatment on current collectors for batteries, teaches performing surface plasma treatment on the current collector is to clean the surface of the current collector by using an atmosphere plasma process to minimize diminished performance over time (P5.10-20. 49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the atmosphere plasma treatment of Dadheech as the surface plasma treatment on the current collector of modified Yoneda to minimize diminished performance on the battery over time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (US 6,558,848) teaches surface plasma treating, atmospheric plasma treating, or etching the current collector to improve surface area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729